UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      2/14/2020


DWAYNE HARRIS,

                                            Plaintiff,                 18-CV-11681 (GBD)(SN)

                          -against-                                             ORDER

THE BRONX PARENT HOUSING NETWORK, INC.,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         Plaintiff Dwayne Harris (“Plaintiff”) alleges defendant The Bronx Parent Housing

Network, Inc. (“Defendant”) wrongfully terminated his employment based on his disability.

Before the Court are several motions. Defendant seeks a protective order in response to

Plaintiff’s request for documents related to retaliation claims filed against Defendant. ECF No.

33. Plaintiff moves “to compel Defendant to comply with its discovery obligations.” ECF No.

35. Specifically, Plaintiff maintains that Defendant failed to respond fully to four interrogatories

and seven requests for documents and moves the Court to compel responses. For the reasons that

follow, Defendant’s motion for a protective order is GRANTED in part and DENIED in part and

Plaintiff’s motion to compel is GRANTED in part and DENIED in part.

                                              BACKGROUND

        Plaintiff filed his complaint on December 13, 2018, seeking damages under the

Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12010, et seq. (the “ADA”), the New

York Executive Law §§ 290, et seq. (the “NYSHRL”), and the Administrative Code of the City

of New York §§ 8-107, et seq. (the “NYCHRL”) for discrimination and harassment on the basis
of his disability. He alleges that after suffering a stroke in July 2017, his then-employer,

Defendant, refused to engage in an individualized interactive process or to accommodate him as

required by law. Plaintiff also alleges that eventually, despite his continued satisfactory

performance, Defendant notified Plaintiff that he would either have to accept a significant

demotion or be fired. Plaintiff claims that he declined a demotion and that Defendant then

terminated his employment. Discovery in this case in still ongoing.

                                           DISCUSSION

I.     Governing Legal Principles

       Rule 26(b)(1) recognizes that a party “may obtain discovery regarding any nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs of the case . .

..” See Fed. R. Civ. P. 26(b)(1); see also Rule 26 Advisory Committee Notes to 2015

Amendments; Edebali v. Bankers Standard Ins. Co., 14-cv-7095 (JSA)(KT), 2016 WL 4621077,

at *1 (E.D.N.Y. Sept. 6, 2016). Relevant information need not be admissible at trial if the

discovery appears reasonably calculated to lead to the discovery of admissible evidence. Id. If

the responding party fails to produce documents, the party seeking discovery may move for an

order compelling an answer, designation, production, or inspection. Fed. R. Civ. P.

37(a)(3)(B). Motions to compel made pursuant to Rule 37 are “entrusted to the sound discretion

of the district court.” United States v. Sanders, 211 F.3d 711, 720 (2d Cir. 2000).

       A. Interrogatories

       Rule 33 provides that a “party may serve on any other party no more than 25

written interrogatories, including all discrete subparts.” Fed. R. Civ. P. 33(a)(1). Interrogatories

“may relate to any matter that may be inquired into under Rule 26(b) . . . [and] [are] not

objectionable merely because [they] asks for an opinion or contention that relates to fact or the



                                                  2
application of law to fact . . ..” Fed. R. Civ. P. 33(a)(2). The responding party is required to

answer each interrogatory “separately and fully under oath.” Fed. R. Civ. P. 33(b)(3). The Rule

explicitly requires the responding party to “provide the best answer they can based upon

information within their possession.” Edebali, 2016 WL 4621077, at *2.

       In order to ensure that each interrogatory is answered “separately” and “fully” under Rule

33(b)(3), the responding party is required “to make an inquiry and obtain information to answer

the interrogatories which would include obtaining the information to fully and completely

answer the interrogatories. . ..” Upstate Shredding, LLC v. Ne. Ferrous, Inc., 3:12-cv-1015, 2016

WL 865299 (LEK)(DEP), at *8 (N.D.N.Y. Mar. 2, 2016); see Zanowic v. Reno, 97-cv-5292,

2000 WL 1376251 (JGK)(HBP), at *3 n.1 (S.D.N.Y. Sept. 25, 2000) (“In responding to

interrogatories . . . a party is under a duty to make a reasonable inquiry concerning the

information sought in the interrogatories, and a party’s failure to describe his efforts to obtain the

information sought . . . renders his responses insufficient.”). Where a party, despite conducting a

diligent inquiry, is nevertheless unable to provide a responsive answer, any efforts utilized

should be set forth in detail to ensure a sufficient response is interposed. See Edebali, 2016 WL

4621077, at *2. Further, “an answer to an interrogatory must be completed within itself and, it

should be in a form that may be used at trial ... [Therefore] [r]eference to depositions, other

answers to the interrogatories, other document production, the complaint itself, or any other

documents are improper and thus unresponsive.” Id.

       B. Requests for Production

       “A party may serve on any other party a request within the scope of Rule 26(b)” to

produce any designated documents or permit their inspection. Fed. R. Civ. P. 34(a). “For each

item or category, the response must either state that inspection and related activities will be



                                                  3
permitted as requested or state an objection to the request, including the reasons.” Fed. R. Civ. P.

34. If the responding party fails to produce documents, the party seeking discovery may move

for an order compelling an answer, designation, production, or inspection. See Fed. R. Civ. P.

37(a)(3)(B); see also Wright v. New Moda, L.L.C., 17-cv-9737 (JGK)(SN), 2019 WL 2071158,

at *3 (S.D.N.Y. May 10, 2019). If the requested documentation does not exist, the responding

party’s good-faith averment will resolve the issue of the failure of production. Menard v.

Chrysler Grp. LLC, 14-cv-6325 (VB), 2015 WL 5472724, at *3 (S.D.N.Y. July 2, 2015).

       C. Standard for Objections

       “A party resisting discovery has the burden of showing ‘specifically how, despite the

broad and liberal construction afforded the federal discovery rules, each interrogatory is not

relevant or how each question is overly broad, burdensome or oppressive . . . by submitting

affidavits or offering evidence revealing the nature of the burden.’” Pegoraro v. Marrero, 281

F.R.D. 122, 128 (S.D.N.Y. 2012) (quoting Compagnie Francaise d’Assurance Pour le Commerce

Exterieur v. Phillips Petroleum Co., 105 F.R.D. 16, 42 (S.D.N.Y. 1984) (citation omitted)). “The

grounds for objecting to any interrogatory must be stated with specificity. Any ground not stated

in a timely objection is waived unless the court, for good cause, excuses the failure.” Fed. R. Civ.

P. 33(b)(4). “General and conclusory objections as to relevance, overbreadth, or burden are

insufficient to exclude discovery of requested information.” Melendez v. Greiner, 01-cv-7888

(SAS)(DF), 2003 WL 22434101, at *1 (S.D.N.Y. Oct. 23, 2003). Boilerplate objections that

include unsubstantiated claims of undue burden, overbreadth and lack of relevancy, accompanied

by a lack of document production or interrogatory responses, “are a paradigm of discovery

abuse.” Jacoby v. Hartford Life & Accident Ins. Co., 254 F.R.D. 477, 478 (S.D.N.Y. 2009).




                                                 4
II.     Defendant’s Motion for a Protective Order

        Defendant seeks a protective order in response to Interrogatory Nos. 10 and 11, seeking

“all retaliation complaints made against Rivera and [Defendant];” Document Request No. 27,

seeking “retaliation complaints or charges, whether formal or informal, made by any person

against Rivera and/or [Defendant];” and Document Requests Nos. 28 and 29, seeking “[a]ll

Documents relating to any litigation – pending, threatened, or completed – concerning . . .

retaliation raised by any person against either Rivera and/or [Defendant].” See ECF No. 33.

Defendant argues that whether other employees filed claims of retaliation against Defendant is

not relevant to this case, in which Plaintiff does not allege retaliation. Plaintiff argues that he is

entitled to information about any retaliation claims against Defendant because they are relevant

to claims of discrimination against the Defendant.

        Other claims of discrimination against a defendant are discoverable if limited to the same

form of discrimination. See Vuona v. Merrill Lynch & Co., 10-cv-6529 (PAE), 2011 WL

5553709, at *7 (S.D.N.Y. Nov. 15, 2011). Other claims of discrimination, in this context, refers

to discrimination based on the same protected characteristic. See id. (holding that plaintiff

claiming gender discrimination was entitled to discover other claims of gender discrimination but

not entitled to “non-gender-based complaints”); Bolia v. Mercury Print Prods., Inc., 02-cv-6510T

(MWP), 2004 WL 2526407, at *2 (W.D.N.Y. Oct. 28, 2004) (holding that plaintiff was entitled

only to “general discovery . . . relating to discrimination claims” based on “age or disability”

because those types of claims were at issue in the case). The ADA prohibits retaliation against an

individual who has “opposed any act or practice made unlawful under the ADA.” 42 U.S.C. §

12203. Although Plaintiff does not claim retaliation, whether other employees have been

retaliated against in connecting with disability discrimination is relevant to Plaintiff’s claims. If a



                                                   5
pattern of discrimination exists, it may show that Defendant’s proffered reasons for its decision

regarding Plaintiff is pretextual. See Moll v. Telesector Res. Grp., Inc., 760 F.3d 198, 204 (2d

Cir. 2014) (“Evidence relating to company-wide practices may reveal patterns

of discrimination against a group of employees, increasing the likelihood that an employer’s

offered explanation for an employment decision regarding a particular individual masks a

discriminatory motive.”) (quoting Hollander v. Am. Cyanamid Co., 895 F.2d 80, 84 (2d Cir.

1990)). To the extent Plaintiff seeks the identification of other claims of retaliation, he is entitled

to the identification of claims of retaliation based on allegations of disability discrimination only.

Defendant’s request for a protective order is DENIED in part and Defendant is directed to

respond to Interrogatories Nos. 10, 11 and Document Requests 27-29 to the extent based on

disability discrimination and filed within the past three years. Defendant’s request is GRANTED

in all other respects.

III.    Plaintiff’s Motion to Compel

        Plaintiff seeks additional responses to four Interrogatories (Nos. 6, 13, 19, 20) and seven

requests for document production (Request Nos. 3, 4, 17, 19, 20, 21, 22). See ECF No. 35.

        A. Interrogatories

        First, Plaintiff moves to compel Defendant to identify “each employee Defendant

terminated during the Relevant Time Period” (Interrogatory No. 6). Plaintiff contends that other

employees may be his comparators and whether Defendant terminated other disabled employees

is relevant. Defendant claims that the Interrogatory is overbroad and vague, seeks disclosure of

personal and private information concerning employees other than Plaintiff for a period of time

that pre-dates and post-dates Plaintiff’s employment, and “constitutes an overbroad fishing

expedition” for irrelevant information. To the extent Plaintiff seeks information about other



                                                   6
disabled employees who were disciplined or terminated for the same or similar reasons as him,

this information is likely relevant to Plaintiff’s claims. Interrogatory No. 6, however, is not

written to achieve the discovery of that information in reasonable manner. The request is

overbroad, and to the extent it seeks relevant information, such information will be provided in

response to Plaintiff’s other interrogatories about discrimination claims. Plaintiff’s request

regarding Interrogatory No. 6 is DENIED.

       Second, Plaintiff moves to compel Defendant to identify “all documents concerning the

interactive process that [Defendant] engaged in during the Relevant Time Period concerning

Plaintiff” (Interrogatory No. 13). Defendant opposes on the grounds that the request seeks

“information that pre-dates and post-dates Plaintiff’s employment … is not relevant to any

claims or defenses … constitutes an overly broad fishing expedition … [and] is vague and

incomprehensible . . ..” This request is specifically related to Plaintiff’s claim that Defendants

did not engage in the requisite interactive process with him. Defendant has not met its burden of

demonstrating that the requested discovery is overly broad, or offered any specific objection to

the request. If Defendant cannot identify any documents concerning the interactive process

between Defendant and Plaintiff, Defendant must state so. Plaintiff’s request regarding

Interrogatory No. 13 is GRANTED.

       Third, Plaintiff moves to compel Defendant to identify “any documents concerning any

complaints about Plaintiff’s work performance” (Interrogatory No. 19). Defendant responds by

directing Plaintiff to 13 documents, already produced and identified by Bates numbers.

Plaintiff’s response is that these documents are non-responsive. To the extent there are additional

documents concerning complaints about Plaintiff’s work performance, Defendant is to identify




                                                  7
them. Defendant also must indicate whether all documents responsive to the Interrogatory have

been identified. Plaintiff’s request regarding Interrogatory No. 19 is GRANTED.

        Finally, Plaintiff moves to compel Defendant to identify “all persons [Defendant] offered

to demote to avoid terminating them” (Interrogatory No. 20). Defendant objects on the grounds

that this request is “incomprehensible, not relevant to any claim or defense in this litigation,

irrelevant as it seeks information concerning employees other than Plaintiff, and requires the

adoption of the disputed assumption that Defendant offered to demote employees to avoid

terminating them . . ..” Whether Defendant took similar adverse employment action against other

individuals similarly situated to Plaintiff is relevant. Plaintiff is entitled to know the identity of

other employees during the relevant time period who were offered a demotion to avoid

termination. Plaintiff’s request is GRANTED and the Court directs Defendant to respond to

Interrogatory No. 20.

        B. Document Requests

                1. Work Performance Assessments

        Plaintiff seeks “[a]ll appraisals or assessments of Plaintiff’s work performance” (Request

No. 3), “[a]ll draft appraisals or assessments of Plaintiff’s work performance” (Request No. 4),

“a copy of all communications with or about Plaintiff’ that concern Plaintiff’s work

performance” (Request No. 19), and “[a]ll [d]ocuments concerning any complaints about

Plaintiff’s work performance” (Request No. 21).

        Defendant objects to each on the grounds that these requests are duplicative. I do not find

the requests duplicative, although they are undoubtedly similar in nature. For each of these

requests, Defendant also refers Plaintiff to documents previously produced. As discussed in this

Order, and as stated at the conference dated December 13, 2019, this is not a complete response.



                                                   8
To the extent there are additional documents, other than those produced to date, responsive to the

requests, Defendant should produce them. If no other responsive documents exist, Defendant

must indicate as much. Finally, Defendant argues that Request Nos. 19 and 21 are “overbroad”

because they seek “all” communications (Request No. 19) and “all” documents (Request No.

21). These requests are not overbroad. Defendant has made no specific showing that producing

“all” documents responsive to these relevant requests would be overly burdensome. Plaintiff’s

motions regarding Request Nos. 3, 4, 19, and 21 are GRANTED.

               2. Discipline Records

       Plaintiff seeks “Each Document that concerns any Discipline imposed upon Plaintiff”

(request No. 17). Defendant objects on the grounds that this request is “unduly burdensome,”

that the definition of the term “discipline” is overbroad, vague, and contradictory, and that the

request is duplicative of Request Nos. 3, 4, 12, 15, 19, and 21. I find each of these objections

without merit. Defendant offers no more than conclusory reasons why this request is improper,

and has made no specific showing that the request would be overly burdensome, as is required to

defeat a motion to compel. Plaintiff’s motion regarding Request No. 17 is GRANTED.

               3. Interactive Process Documents

       Plaintiff argues that he is entitled to “All Documents concerning the interactive process

that [Defendant] engaged in during the Relevant Time Period concerning Plaintiff” (Request No.

20). Defendant objects on the grounds that this request is “incomprehensible and vague and

overbroad as is seeks ‘All Documents,’” and refers to several documents already produced.

Plaintiff states that the identified documents are not responsive.

       Plaintiff is entitled to all documents concerning the interactive process for the reasons

discussed above in connection with Interrogatory No. 13. Defendant merely repeats its



                                                  9
standardized objections in response to this request and does not make the requisite specific

showing that production of these documents would be unduly burdensome. If no other

responsive documents exist, Defendant must indicate as much. Plaintiff’s motion regarding

Request No. 20 is GRANTED.

               4. Personnel Files for Plaintiff’s Replacement(s)

       Plaintiff finally argues that he is entitled to the personnel files of any individuals who

replaced him (Request No. 22). Defendant objects on the grounds that the request is overbroad,

not relevant and vague. This is an unsupported position; Plaintiff is entitled to the personnel file

of any of his replacements. See Go v. Rockefeller Univ., 280 F.R.D. 165, 178 (S.D.N.Y. 2012).

Defendant indicates that notwithstanding its objections, it is “in the process of compiling . . . and

redacting private information from these files.” Defendant has not justified redactions of the

information of individual replacement employees. Accordingly, the responsive documents are to

be produced to Plaintiff’s counsel. Defendant may designate these documents confidential and

redact any sensitive information, such as social security numbers, contained therein. Plaintiff’s

counsel is directed to comply with the following orders: Plaintiff’s counsel may show or disclose

the documents’ contents only to other employees of his law firm, to Plaintiff, and to trial

witnesses and consultants, and only to the extent necessary for trial preparation. The individuals

to whom the documents’ contents are disclosed are also prohibited from using that information

for any purpose other than trial preparation. Plaintiff’s counsel is to maintain physical custody of

the documents, as well as of all copies, and is to utilize them solely for purposes of this litigation.

Moreover, all such confidential documents and all copies are to be returned to Defendant’s

counsel at the conclusion of the litigation. Plaintiff’s motions regarding Request No. 22 is

GRANTED subject to the directives herein.



                                                  10
                                         CONCLUSION

        Defendant’s motion for a protective order is GRANTED in part and DENIED in part, and

Plaintiff’s motion to compel is GRANTED in part and DENIED in part. Defendant is directed to

provide Plaintiff with supplemental responses that comply with this Order within 10 days. The

Court, in the exercise of discretion, will not impose sanctions on Defendant for necessitating

Plaintiff’s motion, despite the fact that Defendant’s positions for refusing to comply with

Plaintiff’s routine discovery demands were not substantially justified in this case, as the Court

strongly implied during the conference held December 13, 2019.

        Additionally, at the upcoming discovery conference scheduled below, the Court will

address, among other issues, Defendant’s refusal to produce fact witnesses for depositions. The

Court notes in advance of that conference that Defendant should be making every effort to

cooperate in producing fact witnesses for depositions. If Defendant does not intend to produce

such witnesses, it must immediately provide contact information so that Plaintiff may subpoena

them.

        Finally, the Court hereby enters the following schedule:

        (1) A discovery conference to address the issues raised in Plaintiff’s February 6, 2020
            Letter is scheduled for Tuesday, February 25, 2020, at 4:00 p.m. in Courtroom 219,
            Thurgood Marshall Courthouse, 40 Foley Square, New York, New York. If this date
            is unavailable for any party, they must contact Courtroom Deputy Rachel Slusher
            immediately at (212) 805-0286.

        (2) All discovery in this case shall close March 20, 2020.

        (3) Any party that wishes to move for summary judgment shall do so by April 17, 2020.

The Clerk of Court is respectfully directed to terminate the motions at Docket Nos. 33 and 35.

SO ORDERED.




                                                 11
DATED:   February 14, 2020
         New York, New York




                              12
